DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 11 and 17:
The limitation “analyze the unlabeled time series of data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “analyzing” in the context of this limitation encompasses a person mentally analyzing the time series.
The limitation “compare the analyzed data to the plurality of classes,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person mentally comparing the result of the analysis to the classes.
The limitation “for each class of the plurality of classes, calculate a predicted value for one or more variables of the plurality of variables at a specific point in time,” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods to determine a variable or number.
The limitation “compare the plurality of predicted values to an observed value for the one or more variables,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person mentally comparing the predicted values to the observed values.
The limitation “assign a label to the time series of data based on the comparison,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “assigning” in the context of this limitation encompasses a person mentally forming a judgment as to which class applies based on the comparison.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The claims recite an additional element, “execute a model for analyzing a time series of data, wherein the model includes a plurality of classes.”  “Executing” is received at a high level of generality (i.e., as a generic computer process of analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “receive an unlabeled time series of data including a plurality of variables at a plurality of points in time.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are therefore not patent eligible.

As per claim 12:
The claim recites an additional element, “wherein the unlabeled time series of data is based on sensor data of a device.”  This is insignificant extra-solution activity, as it is selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is therefore not patent eligible.

As per claim 13:
The limitation, “the at least one processor is further programmed to adjust performance of a device associated with the time series of data based on the label,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adjusting” in the context of this limitation encompasses a person mentally forming a judgment to, e.g., reduce the speed on a turbine (Specification [0055]).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The claim therefore recites an abstract idea.
The claim recites no additional elements, and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

As per claim 14:
The limitation, “wherein the at least one processor is further programmed to analyze the unlabeled time series of data with a plurality of Gated Recurrent Units (GRUs),” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods – a gated recurrent unit algorithm.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites no additional elements, and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

As per claim 15:
The limitation, “the plurality of GRUs are modified to project data into temporal embedding space,” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods – a gated recurrent unit algorithm, and a mathematical transformation into an embedding space.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites no additional elements – a transformation of data is not an additional element, see MPEP § 2106.05(b) (“An ‘article’ includes a physical object or substance.”)– and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

As per claim 16:
The limitation, “the plurality of GRUs include a plurality of layers of GRUs,” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods – a gated recurrent unit algorithm of a particular mathematical structure.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites no additional elements, and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

As per claim 18:
The limitation, “the at least one processor is further programmed to adjust performance of a device associated with the time series of data based on the label,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adjusting” in the context of this limitation encompasses a person mentally forming a judgment to, e.g., reduce the speed on a turbine (Specification [0055]).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The claim therefore recites an abstract idea.
This judicial exception is not integrated into a practical application.
The claim recites an additional element, “wherein the unlabeled time series of data is based on sensor data of a device.”  This is insignificant extra-solution activity, as it is selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is therefore not patent eligible.

As per claim 19:
The limitation, “analyzing the unlabeled time series of data with a plurality of Gated Recurrent Units (GRUs), wherein the plurality of GRUs are modified to project data into temporal embedding space, and wherein the plurality of GRUs include a plurality of layers of GRUs” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods – a gated recurrent unit algorithm of a particular mathematical structure, and a mathematical transformation into an embedding space.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites no additional elements, and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

As per claim 20:
The limitation, “calculating the predicted value for each class of the plurality of classes, wherein each class is associated with a type of event and wherein the label is associated with the type of event detected,” as drafted, is a process that, under its broadest reasonable interpretation, covers an act of calculating using mathematical methods to determine a variable or number.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
The claim therefore recites an abstract idea.
The claim recites no additional elements, and therefore fails to either integrate the judicial exception in a practical application or recite significantly more than the judicial exception.
The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavendra et al., US 2020/0287923 A1 (hereinafter “Raghavendra”).

As per claims 11 and 17, Raghavendra teaches:
execute a model for analyzing a time series of data, wherein the model includes a plurality of classes (Raghavendra ¶ 0034), where an anomaly detection model is executed, where at least a first class is non-anomalous behavior, and at least a second class is anomalous behavior;
receive an unlabeled time series of data including a plurality of variables at a plurality of points in time (Raghavendra ¶ 0026), where time series data is received;
analyze the unlabeled time series of data (Raghavendra ¶ 0034), where the time series is analyzed;
compare the analyzed data to the plurality of classes (Raghavendra ¶ 0034), where time series data is compared to a forecasted value to compare against non-anomalous and anomalous classes of behavior;
for each class of the plurality of classes, calculate a predicted value for one or more variables of the plurality of variables at a specific point in time (Raghavendra ¶ 0034), where a deviation and a forecasted value are calculated;
compare the plurality of predicted values to an observed value for the one or more variables (Raghavendra ¶ 0034), where calculating the deviation is the comparison; and
assign a label to the time series of data based on the comparison (Raghavendra ¶ 0034), where the time series is assigned either a label of anomalous or non-anomalous.

As per claim 12, the rejection of claim 11 is incorporated, and Raghavendra further teaches:
wherein the unlabeled time series of data is based on sensor data of a device (Raghavendra ¶ 0060), where the output of the metering capability is the claimed sensor data.

As per claim 13, the rejection of claim 11 is incorporated, and Raghavendra further teaches:
wherein the at least one processor is further programmed to adjust performance of a device associated with the time series of data based on the label (Raghavendra ¶¶ 0054, 0056), where provisioning is the adjusting.

As per claim 18, the rejection of claim 17 is incorporated, and Raghavendra further teaches:
wherein the unlabeled time series of data is based on sensor data of a device (Raghavendra ¶ 0060), where the output of the metering capability is the claimed sensor data, and wherein the method further comprises adjusting performance of a device associated with the time series of data based on the label (Raghavendra ¶¶ 0054, 0056), where provisioning is the adjusting.

As per claim 20, the rejection of claim 17 is incorporated,
calculating the predicted value for each class of the plurality of classes, wherein each class is associated with a type of event and wherein the label is associated with the type of event detected (Raghavendra ¶ 0034), where the time series is assigned either a label of anomalous or non-anomalous based on a comparison between the observed value and the predicted anomalous and non-anomalous values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra et al., US 2020/0287923 A1 (hereinafter “Raghavendra”), in view of Chen et al., US 2015/0302318 A1 (hereinafter “Chen”).

As per claim 1, Raghavendra teaches:
execute a model for analyzing a time series of data (Raghavendra ¶ 0032), where a model to infer causal relationships is executed;
receive a labeled time series of data including a plurality of variables at a plurality of points in time (Raghavendra ¶¶ 0039-40), where time series of data is labeled with the particular microservice;
analyze the labeled time series of data (Raghavendra ¶ 0032), where the time series is analyzed in order to generate a causal graph; and
generate a causal graph of an event based on the analysis (Raghavendra ¶ 0032), where a causal graph is generated based on the input data.

Raghavendra, however, does not teach:
calculate a predicted value for one or more variables of the plurality of variables at a specific point in time;
compare the predicted value to an observed value for the one or more variables; and
adjust the model based on the comparison.

The analogous and compatible art of Chen, however, teaches modifying a time series prediction model based on a comparison between an actual measured value in the time series and a predicted value (Chen Abstract).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chen with those of Raghavendra to adjust the model of Raghavendra based on a comparison between a calculated predicted value at a specific point in time and an observed value at the specific point in time as in Chen in order to produce more accurate predictions of the time series behavior as in Chen.

As per claim 2, the rejection of claim 1 is incorporated, and Raghavendra further teaches:
wherein the labeled time series of data includes at least one label and at least one event, and wherein the at least one label precedes the at least one event (Raghavendra ¶¶ 0039-40), where the label is the particular microservice generating the data and the events are individual pieces of recorded data.

As per claim 3, the rejection of claim 1 is incorporated, and Raghavendra further teaches:
wherein the at least one processor is further programmed to generate a class for the label and the corresponding event (Raghavendra ¶ 0034), where anomalous behavior is the class.

As per claim 8, the rejection of claim 1 is incorporated, and Raghavendra further teaches:
wherein the at least one processor is further programmed to generate a plurality of linear combinations based on the causal graph and the labeled time series of data (Raghavendra ¶ 0030), where the tensors are the claimed linear combinations.

As per claim 9, the rejection of claim 1 is incorporated, and Raghavendra further teaches:
wherein the model is adjusted to detect the event based on the time series of data (Raghavendra ¶ 0032), where anomalies are detected based on the time series of data.

As per claim 10, the rejection of claim 1 is incorporated, and Raghavendra further teaches:
receive a plurality of different labeled time series of data (Raghavendra ¶ 0040), where a plurality of time series each labeled with a different microservice are received; and
adjust the model based on the analysis of each of the plurality of different labeled time series of data (Raghavendra ¶ 0040), where the model is built off each time series.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra et al., US 2020/0287923 A1 (hereinafter “Raghavendra”), in view of Chen et al., US 2015/0302318 A1 (hereinafter “Chen”), and further in view of Meyer et al., US 2019/0378619 A1 (hereinafter “Meyer’).

As per claim 4, the rejection of claim 1 is incorporated, but Raghavendra does not teach:
analyze the labeled time series of data with a plurality of Gated Recurrent Units (GRUs).

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit (Meyer ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 5, the rejection of claim 4 is incorporated, but Raghavendra does not teach:
wherein the plurality of GRUs are modified to project data into a temporal embedding space.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network that projects data into a temporal embedding space (Meyer ¶ 0058, “Prediction engine 162 may compute an internal state St at each point in time t, based on input features Xt.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 6, the rejection of claim 4 is incorporated, but Raghavendra does not teach:
wherein the plurality of GRUs include a plurality of layers of GRUs.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network – a plurality of layers of GRUs (Meyer ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 7, the rejection of claim 6 is incorporated, and Raghavendra further teaches:
wherein the at least one processor is further programmed to utilize results to generate the causal graph (Raghavendra ¶ 0042), where a causal graph is generated based on the results of a deep learning neural network model.

Raghavendra, however, does not teach:
wherein the at least one processor is further programmed to utilize results from each layer of GRU to generate the causal graph.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network – a plurality of layers of GRUs (Meyer ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer as the deep learning neural network model of Raghavendra as the substitution for one known element for another to predictably analyze the time series.

Claims 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra et al., US 2020/0287923 A1 (hereinafter “Raghavendra”), in view of Meyer et al., US 2019/0378619 A1 (hereinafter “Meyer’).

As per claim 14, the rejection of claim 11 is incorporated, but Raghavendra does not teach:
wherein the at least one processor is further programmed to analyze the unlabeled time series of data with a plurality of Gated Recurrent Units (GRUs).

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit (Meyer ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 15, the rejection of claim 14 is incorporated, but Raghavendra does not teach:
wherein the plurality of GRUs are modified to project data into temporal embedding space.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network that projects data into a temporal embedding space (Meyer ¶ 0058, “Prediction engine 162 may compute an internal state St at each point in time t, based on input features Xt.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 16, the rejection of claim 14 is incorporated, but Raghavendra does not teach:
wherein the plurality of GRUs include a plurality of layers of GRUs.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network – a plurality of layers of GRUs (Meyer ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

As per claim 19, the rejection of claim 17 is incorporated,

analyzing the unlabeled time series of data with a plurality of Gated Recurrent Units (GRUs), wherein the plurality of GRUs are modified to project data into temporal embedding space, and wherein the plurality of GRUs include a plurality of layers of GRUs.

The analogous and compatible art of Meyer, however, teaches predicting values for a time series – analyzing a time series as claimed – using a gated recurrent unit network – a plurality of layers of GRUs – that projects data into a temporal embedding space (Meyer ¶ 0058, “Prediction engine 162 may compute an internal state St at each point in time t, based on input features Xt.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Meyer with those of Raghavendra to use a gated recurrent unit network as in Meyer to analyze the time series as the substitution for one known element for another to predictably analyze the time series.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159